Judge Brecisl
delivered tlie opinion of the Court.
The note sued on was payable on the 10th Decem= ber, 1842, and from that time the plaintiff was entitled to interest.
The judgment, as originally entered, gave interest fiom the 13th November, 1842, and for that error the de fendants brought the case to this Court.
Where the error complained of is a mere clerical misprision and the amendment made in the Ct. below, (which is the proper place for its amendment,) the judgment should be affirmed with damages and costs.
A mis'talie in entering a judg’t on a note of the day from which interest is to be computed, is a clerical misprision properly amendable in the Circuit Court.
Daniel for plaintiff:
Apperson for defendant.
After the writ of error was sued out, the Court below, on motion of the plaintiff, corrected the error, and the judgment is now right as appears from the additional record duly certified to this Court.
The error, being a mere clerical mistake, and amendable in the Court below, the judgment, according to repeated decisions, must be affirmed. Of this the counsel for the plaintiff in error seems to be aware, but insists that it ought not to be affirmed with damages.
The practice of this Court in such cases has been to give the .damages as well as the costs. It is upon the principle that the error is notin the judgment of the Court, but a mere clerical misprision, properly amendable in the Court below, and that the amendment, when made, should relate back to the original entry of the judgment.
An effort to reverse, in this Court, is made subject to the payment of costs and damages, in the event the judgment is amended in the Court below, and in due time properly certified to this Court. The rule was recognized and enforced in Speed’s Ex’rs vs Hann, (1 Monroe, 16,) and we are not inclined to disturb it.
The judgment is, therefore, affirmed with damages and costs.